Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claim Rejections - 35 USC § 103
2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




3.         Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koren et al. (US 2016/0224871) in view of Kato et al. (2017/0337721)
            Regarding claims 1,14 and 19 Koren discloses accessing, by a computing device, content stored or captured by a user device (Fig. 1, Block 102, paragraph 0011, lines 6-10 and paragraph 0012); 
            determining, by the computing device, context associated with the content (paragraph 0011,  Koren states “Techniques discussed herein include utilizing image processing and analysis capabilities to provide automated social circle generation and analysis for a variety of applications. In an example, an analysis of an individual's personal info entered into a system or through facial recognition techniques may provide the ability to cross reference a variety of data sources to generate a social relationship and context for the relationship. This information may be useful for different application such as social networking, security privileges control . This obviously 
            determining, by the computing device, a center of attention of the content based on the context (Koren in paragraph 0036 states “FIG. 4 is an example of a hierarchical predefined ontology 400, according to an embodiment. The identifying characteristics and relationships extracted from a photo may be assigned to entries in a hierarchical predefined ontology 400, depicting the possible groups one could be associated with, the different relationship types one may be in, or other characteristics. For example, ontology 400 depicts a small subset of a predefined family [context] ontology as an example of the possible relations may be predefined”. Figure 4 shows family which obviously shows PARENT as center of attention which is highlighted and their relationship to their offspring such as SON and DAUGHTER. Therefore paragraph 0036 and figure 4 obviously disclose determining, by the computing device, a center of attention [PARENT] of the content based on the context [family]); 
             identifying, by the computing device, relationships between the center of attention and one or more other individuals or objects present in the content (Koren in paragraph 0036 states “FIG. 4 is an example of a hierarchical predefined ontology 400, according to an embodiment. The identifying characteristics and relationships extracted from a photo may be assigned to entries in a hierarchical predefined ontology 400, depicting the possible groups one could be associated with, the different relationship types one may be in, or other characteristics. For example, ontology 400 depicts a small subset of a predefined family [context] ontology as an example of the possible relations may be predefined”. Figure 4 shows family which obviously shows PARENT as center of attention which is highlighted and their relationship to their offspring such as SON and DAUGHTER. This obviously corresponds to identifying relationships between the center of attention and one or more other individuals or objects present in the content); and
            outputting, by the computing device, information identifying the relationships for displaying the information identifying the relationships on a content viewer application (Fig 2  shows outputting the relationships and paragraph 0040 disclose computing device and display which obviously can be used outputting the relationships of figure 4). 
            Furthermore in the same field of endeavor Kato disclose identifying, by the computing device, relationships between the center of attention (Fig. 3 blocks S3, S4, S5 and paragraphs 0034-0036 show image sensing, image grouping and acquire information about main object (center of attention) and Figs. 8A and 8B obviously shows center of attention as BRIDE and GROOM, paragraph 0110 and obviously marriage ceremony is context),
one or more other individuals or objects present in the content (Fig. 3 block S6 paragraph 0037, show acquire information set of objects and acquire information of correlation [relationship]  between main object [human] and set of objects [humans] and Figures 8A and 8B, paragraph  shows relationships of BRID or GROOM with other people in the photograph and 
outputting, by the computing device, information identifying the relationships for displaying the information identifying the relationships on a content viewer application (Fig. 3 blocks S6-S10, paragraphs 0037-0041, disclose outputting correlation [relationship] between main object [center of attention] and other objects.

             Regarding claim 2  Koren disclose obtaining data related to center of attention, the identifying relationship is based on obtaining the data (Koren Fig. 4 paragraph 0036 and figure 2, paragraphs 0022-0023  show obtaining relationship data is based photograph [data] and content data from storage) and 
             Kato disclose data related to center of attention, the identifying relationship is based on obtaining the data (Kato Fig. 3, paragraphs 0032-0041). 
              Regarding claims 3, 20 Koren disclose data related to center of attention include at least one of: social media, family (Koren Figs. 1 [sports social group] and 4 [family] and paragraphs 0012 and 0036). 
               Kato disclose data related to center of attention include at least one of: social media, family (Kato Fig. 8A ).
               Regarding claim 4, Koren disclose user device is wearable device (Koren paragraphs 0012 and 0037 disclose user device is mobile device such as cell phone, PDA  which obviously is wearable).
                Regarding claims 5, 15 Koren display the relationship in the form of tags (Fig 2  shows outputting the relationships and paragraph 0040 disclose computing device 
             Kato disclose display the relationship in the form of tags (Fig. 8A show tags for relationship which would be obvious to display as show in Fig. 3 block S10).
              Regarding claims 6, 16  Koren disclose context is based on the metadata stored within the content (Koren Fig 1 shows context [soccer group/ teammates] is based on metadata stored in block 112.
              Regarding claims 7, 17 Koren disclose determining the context comprise identifying the event (paragraph 0011,  Koren states “Techniques discussed herein include utilizing image processing and analysis capabilities to provide automated social circle generation and analysis for a variety of applications. In an example, an analysis of an individual's personal info entered into a system or through facial recognition techniques may provide the ability to cross reference a variety of data sources to generate a social relationship and context for the relationship. This information may be useful for different application such as social networking, security privileges control. Event is obviously social networking [gathering] and security privileges control).
              Regarding claim 8 Koren disclose user input confirming or correcting  relationship and updating the future relationship (Fig. 1 block 110, paragraph 0021 shows social relation with other may be added therefore it is obvious that user can confirm or correct the relationships because user can edit the relationship in the database).  

               Regarding claim 10 Koren disclose a service provider at least one of creates or maintain or deploy and supports the computing device (Koren Figs. 1, 4 and 5, Koren in figure 5, paragraph 0037 show the system based on the network which includes server machine and client device which are connected via link, it would be obvious that entity {“service provider”} has created the system, maintain the system and support the system and the system was not created on its own.
              Kato also disclose a service provider at least one of creates or maintain or deploy and supports the computing device (Figs. 1, 3 and 8A Kato  in figure 1, paragraphs 000021-0022 show the system based on the network/internet which includes internet and client device which are connected via link, it would be obvious that entity {“service provider”} has created the system, maintain the system and support the system and the system was not created on its own).
              Regarding claim 11 Koren disclose the accessing the content, the determining the context, the determining the center of attention, the identifying the relationships, and the outputting the information identifying the relationships are provided by a service provider on a subscription, advertising, and/or fee basis (see analysis of claim 1 above for accessing the content, the determining the context, the determining the center of attention, the identifying the relationships, and the outputting the information identifying the relationships and Figs. 1, 4 and 5, Koren in figure 5, paragraph 0037 show the 
             Kato disclose  the accessing the content, the determining the context, the determining the center of attention, the identifying the relationships, and the outputting the information identifying the relationships are provided by a service provider on a subscription, advertising, and/or fee basis (see claim 1 analysis above and Figure 1 shows internet based system of Kato.  Based on figure 1 of internet based system it is obvious that the owner of the entity of figure 1 can provide the service on a subscription, advertising, and/or fee basis.
               Regarding claim 12 Koren disclose computing device software provided as service in a cloud environment (Figure 5, paragraph paragraphs 0022 and 0037 cloud computing shown in lines 19-20).
              Regarding claim 13 Koren disclose deploying a system, wherein the deploying the system comprises providing a computer infrastructure operable ( Koren Figs. 1, 4 and 5, Koren in figure 5, paragraph 0037 show the system based on the network which includes server machine and client device which are connected via link which is obviously include entity or company has deployed the system comprises providing a computer infrastructure)  to  perform the accessing the content, the determining the context, the determining the center of attention, the identifying the relationships, and the outputting the information identifying the relationships (Figs. 1-5 and see analysis of claim 1).
                      
                              Communication
4.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISHRAT I. SHERALI
Examiner
Art Unit 2667

/ISHRAT I SHERALI/
Primary Examiner, Art Unit 2624